Citation Nr: 0715288	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-03 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for hypertension.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION


The veteran had active military service that extended from 
June 1962 to July 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Mach 2002 RO rating decision that 
denied service connection for diabetes mellitus and a June 
2004 RO rating decision that denied service connection for 
hypertension.  

The veteran testified at Board hearing at the RO before the 
undersigned Veteran's Law Judge in March 2007.  

In addition, the veteran had decision review officer (DRO) 
hearings in March 2004 and October 2005.  

The veteran has also raised the matter of service connection 
for coronary artery disease.  As it has not been developed 
for appellate review, it is referred to the RO for 
appropriate action.  

The matter of service connection for diabetes mellitus is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The evidence received since the February 1992 rating 
decision is not cumulative and redundant of evidence 
previously of record, relates to unestablished facts 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims.  

3.  The currently demonstrated hypertension is shown as 
likely as not to have had its clinical onset during the 
veteran's extensive period of active service.   



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for hypertension.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2006).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by hypertension is due to disease that 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1113, 
1116, 5107, 7104 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In August 2004, after the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the November 2004 Statement of the Case (SOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The August 2004 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The August 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

The August 2004 letter advised the veteran "If there is any 
other evidence or information that you think will support 
your claim, please let us know. If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, given the fully favorable action taken hereinbelow, 
the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


A.  New and material evidence

The veteran submitted a claim for service connection for 
hypertension in April 1991.  The RO considered the veteran's 
service medical records and issued a rating decision in 
February 1992 that denied service connection for hypertension 
on the basis that he did not have a current diagnosis of 
hypertension.  The veteran was notified of the denial by a 
letter in March 1992, but did not file a timely appeal.   

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

During the hearing in March 2004,  the veteran testified that 
he had a current diagnosis of hypertension.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence associated with the file since the February 1992 
rating decision includes statements from a clinical 
registered nurse practitioner (CRNP) in October 2001, 
November 2003 and April 2004; private treatment reports from 
June 2003; and medical records from VA from January 2004 to 
September 2005.  

The Board finds that the evidence is "new" in that it was 
not before the RO in February 1992.  The new evidence also is 
"material" in that it relates to an unestablished fact 
necessary to support the claim.  

Specifically, the claim was previously denied because the 
veteran did not have a current diagnosis of hypertension.  
The new evidence includes treatment reports from the VA 
Medical Center (VAMC) and letters from the veteran's private 
physician.  Since the veteran has submitted evidence of a 
current diagnosis and treatment for hypertension, the new 
evidence addresses the reason for the previous denial and is 
therefore material.  

The Board accordingly finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for hypertension.  


B.  Service Connection for Hypertension

The veteran has testified that he was diagnosed with 
hypertension during his extensive period of military service. 

At the time of the February 1992 rating decision, the 
veteran's service medical records apparently were part of the 
claims file.  The rating decision noted that the service 
medical records showed that the veteran had had elevated 
blood pressure while in-service.  However, the service 
medical records are not part of the evidentiary record at 
this time.  

The Board notes that the case law does not establish a higher 
benefit-of-the-doubt standard, but rather heightens the duty 
of the Board to consider the benefit-of-the-doubt rule, to 
assist the claimant in developing his claim, and to explain 
its decision when the service medical records have been 
destroyed.  Ussery v. Brown, 8 Vet. App. 64 (1995).  

In August 1991, the veteran underwent a VA medical 
examination when a history of his having had an "MI" in 
1988-1989 was recorded.  A diagnosis of hypertension was 
reported at that time.  

In November 2003, the veteran submitted a letter from his 
CRNP who stated the veteran had been a patient since May 1992 
and was currently being treated for hypertension.  It was 
noted that some of the veteran's current medications were 
Atenolol and Lisinopril and  that his blood pressure was 
under good control.  

In June 2003 the veteran submitted medical records from a 
private physician.  This physician stated that the veteran 
had a history of hypertension and was currently on Lisinopril 
and Atenolol.  

In April 2004 the veteran submitted another statement from 
the CRNP. who noted that the veteran had hypertension.  

In 2004 and 2005, the veteran was treated by VA for 
hypertension.  In May 2004, his blood pressure was 134/74.   
In September 2005, his blood pressure was 146/68.  The nurse 
noted that the systolic blood pressure was mildly elevated.  
At another blood pressure check in September 2005, his blood 
pressure was 138/70.  

In addition to the medical evidence showing a diagnosis of 
hypertension and heart problems within several years after 
service, the veteran has presented sworn testimony that his 
hypertension was diagnosed while he was in service.  The 
Board notes that a layperson is competent to testify in 
regard to the onset of observable symptoms and the continuity 
of such symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Given these facts, the Board finds that the evidence to be 
relative equipoise in showing that the veteran's hypertension 
as likely as not was first clinically demonstrated during 
active service.  

In reaching a decision in this case, the Board must consider 
the applicability of the benefit-of-the-doubt doctrine.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  By extending the 
benefit of the doubt to the veteran, service connection for 
hypertension is warranted.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for hypertension, the appeal in 
this regard is allowed.  

Service connection for hypertension is granted. 



REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

In the RO's March 2002 denial of the veteran's claim of 
service connection for diabetes mellitus, associated with 
herbicide exposure, the RO stated that the veteran did not 
have military service in the Republic of Vietnam.  

The veteran testified at his hearings that he was stationed 
in Vietnam for 6 months during the time period of 1966 and 
1967 as a member of the 99th Security Police Squadron.  At 
the March 2004 hearing, he testified that he was a member of 
the 377th Security Police Squadron (SPS).  

The veteran testified that he never did combat missions over 
Southeast Asia but was instead a dog handler in charge of 
guarding the perimeter in Danang, Vietnam.  The veteran 
submitted a list of names, email addresses, and divisions of 
the War Dog Roster from the internet.  

The veteran's DD Form 214 stated that the veteran received 
the Vietnam Service Medal and the Public of Vietnam Gallantry 
Cross with device.  

To ensure that all due process requirements are met, the RO 
should also give the veteran an opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records for the claimed diabetes mellitus 
not currently of record.  The veteran 
also should be informed that he may 
submit evidence to support his claim.  
 
The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  The RO should take appropriate steps 
to obtain the veteran's service personnel 
records.  Then, the RO should undertake 
all indicated action to verify the 
veteran's claimed duty as a dog handler 
with the 377th  SPS at Danang from 1966 to 
1967 in the Republic of Vietnam.  

4.  Following completion of  the action 
requested hereinabove as well as any 
other indicated development, the matter 
of service connection for diabetes 
mellitus should be adjudicated in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the veteran and 
his representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


